Citation Nr: 9929461	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  97-32 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to non-service-connected burial benefits.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from  March 1944 to May 
1946 and from September 1946 to May 1952.  He died in 
December 1996.  The appellant is the veteran's widow. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's discharge from active service was not due 
to disability incurred in or aggravated in the line of duty.

3.  At the time of the veteran's death on December [redacted], 
1996, he was not in receipt of compensation or pension, was not 
hospitalized in a VA facility, and was not being transported 
at VA expense in connection with examination, treatment, or 
care.  

4.  The veteran had an original claim for pension pending at 
the time of his death.  

5.  There was not sufficient evidence of record on December 
[redacted], 1996, the date of the veteran's death, to have 
supported an award of pension. 



CONCLUSION OF LAW

The criteria for payment of non-service-connected burial 
benefits have not been met.  38 U.S.C.A. §§ 2302, 5107 (West 
1991); 38 C.F.R. § 3.1600 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the appellant is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

A "veteran" is defined as a "person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 1991); see also 
38 C.F.R. § 3.1(d)(1998).

Burial expenses of deceased veterans are payable if the 
veteran died of a service-connected disability.  38 U.S.C.A. 
§ 2307(West 1991); 38 C.F.R. § 3.1600(a).  If the veteran's 
death was not service-connected, burial benefits are payable 
if: (1) at the time of death the veteran was in receipt of 
pension or compensation (or, but for the receipt of military 
retirement pay, would have been in receipt of compensation); 
or (2) the veteran had an original or reopened claim for 
either compensation or pension pending at the time of his 
death.  38 U.S.C.A. § 2302(a)(1); 38 C.F.R. § 3.1600(b)(1)-
(2).

In the case of an original claim pending at the time death, 
the evidence of record at that time must have been sufficient 
to support an award of compensation or pension effective 
prior to his death, and; in the case of a reopened claim, 
there must have been sufficient prima facie evidence of 
record at the time of his death to indicate that the veteran 
would have been entitled to compensation or pension prior to 
that date.  38 C.F.R. § 3.1600(b)(2)(i)-(ii).

Burial benefits are also payable if the deceased was a 
veteran of any war or was discharged or released from active 
military service for a disability incurred or aggravated in 
the line of duty, and the body of the deceased is being held 
by a State (or political subdivision of a State) and there is 
no next of kin or other person claiming the body of the 
deceased veteran, and there are not available sufficient 
resources in the veteran's estate to cover the burial and 
funeral expenses.  38 C.F.R. § 3.1600(b)(3).

In addition, burial benefits are paid if the veteran died of 
a non-service-connected condition while properly hospitalized 
by VA.  38 C.F.R. § 3.1600(c).  Under applicable regulations, 
"hospitalized by the VA" means admission to a VA facility 
for hospital, nursing home or domiciliary care.  38 U.S.C.A. 
§ 2303(a); 38 C.F.R. § 3.1600(c).  Even if the veteran was 
not hospitalized in such a facility, benefits may still be 
paid if he died while traveling under prior authorization at 
the VA's expense to or from a specific place for the purposes 
of examination, treatment, or care.  38 C.F.R. § 3.1605.

Review of the claims files reveals that the veteran honorably 
served in the United States Armed Forces during a period of 
war.  His decorations included the World War II Victory Medal 
and an Asiatic-Pacific Area Campaign Medal.  On December 18, 
1996, the veteran filed an original claim for VA pension 
benefits.  Of record is a certificate of death which reflects 
that the veteran died on December [redacted], 1996, while at home.

The Board notes that at the time of death, the veteran did 
have a claim pending for pension benefits.  Thus, entitlement 
to burial benefits is contingent on the criteria set forth in 
38 C.F.R. § 3.1600(b)(2) being met.  The Board notes first 
that the veteran's claim pending at his death is "an 
original claim".  38 C.F.R. § 3.160(b)-(c) (1999).  As such, 
in order for there to be entitlement to burial benefits, 
there must have been sufficient evidence of record on the 
date of the veteran's death to have supported an award of 
pension effective prior to the date of the veteran's death.  

A review of the claims file reveals that VA and private 
clinical records were received.  A VA hospital summary shows 
that the veteran was admitted on December 1, 1996, with 
symptoms of pneumonia.  A bronchoscopy was done which showed 
a pulmonary hemorrhage from the left lower lobe (unknown 
source).  The veteran was subsequently placed on low dose 
Codeine to control cough.  It was noted that throughout the 
hospital course the veteran continued to need supplemental 
oxygen and that this led to him needing home oxygen with an 
ABG (arterial blood gasses) on room air meeting criteria.  
The veteran was given a transfusion of 2 units of packed red 
blood cells on December 9th as he still had continuing 
dyspnea on exertion and was feeling weaker and more tired 
every day.  He was discharged to home on December 10, 1996.  
The diagnoses were recurrent bilateral pneumonia, adult onset 
diabetes mellitus, myelodysplastic disorder, coronary artery 
disease, and history of premature ventricular contractions.  
It was noted that the veteran was retired and was not 
expected to return to work.  Additional VA clinical records 
show that there were subsequent follow-up appointments for 
the veteran on December 11 and December 16, 1996.  

The certificate of death indicates that the veteran died on 
December [redacted], 1996, while at home.  The immediate cause 
of death was pneumonia (bacterial) due to myelodysplasia.  
Coronary artery disease was listed as a significant condition 
contributing to death, but not resulting in the underlying 
cause.  No autopsy was performed.  

Under 38 U.S.C.A. §§ 1502, 1521 (West 1991), pension at a 
rate prescribed by law may be paid to a veteran of a period 
of war who is permanently and totally disabled from non-
service-connected disability.  Even assuming for the sake of 
argument, that the evidence of record on the date of the 
veteran's death showed that the veteran met the criteria for 
a permanent and total rating for non-service-connected 
pension purposes, see 38 C.F.R. §§ 3.321(b)(2), 3.340(b), 
3.342, 4.17 (1999), the Board finds, for the reasons 
discussed below, that he would not have been entitled to an 
award of VA pension benefits, which are based solely on a 
veteran's financial need.

In this regard, the Board notes that entitlement to payment 
of VA pension benefits under the improved pension program is 
subject to several limitations, including the applicable 
maximum annual income limit.  38 U.S.C.A. § 1521; 38 C.F.R. § 
3.3(a)(3)(vi) (1999).  The basic rule with respect to what 
income will be considered in determining eligibility for 
improved pension is that payments of any kind from any source 
shall be counted as income during the 12-month annualization 
period in which received unless specifically excluded under 
38 C.F.R. § 3.272 (1999).  38 C.F.R. § 3.271(a) (1999).  
There is no exclusion for Social Security benefits under § 
3.272.

Medical expenses will be excluded from the appellant's annual 
income.  Unreimbursed medical expenses which exceed 5 percent 
of the claimant's maximum basic annual improved pension rate 
will be excluded.  38 C.F.R. § 3.272(g). 

On his Application for Compensation or Pension (VA Form 21-
526) submitted in December 1996, the veteran stated that he 
was married and that his spouse was working.  He stated that 
he had retired in 1990 at age 62 and had not worked since. 

He reported that he and his spouse each had a net worth of 
$75 in stocks, bonds and/or bank deposits.  He indicated that 
he received $782.50 a month from the Social Security 
Administration and $34 a month from retirement benefits.  His 
spouse had earned wages of $13,231.  He also reported that he 
paid $42.50 monthly for Medicare, $110 monthly for medical 
insurance, and $2 per prescription.  

The Board notes that the maximum annual income limitation for 
a veteran with spouse from December 1, 1996, to November 30, 
1997, was $11,115, and for a veteran with aid and attendance 
and a spouse for that same 12-month annualization period was 
$16,201.  38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. § 3.23 
(1999).  Therefore, even if the veteran would have been found 
to be permanently and totally disabled for non-service-
connected pension purposes, he could not have received an 
award of pension payments if he had annual countable income 
in excess of either $11,115 or $16,201.  Upon review of the 
record, it is clear that the veteran's annual countable 
income exceeded that specified by statute for the payment of 
improved pension benefits, even after consideration of 
unreimbursed medical expenses.  Consequently, as of the date 
of his death, the veteran was not entitled to payment of 
pension benefits, and in turn, the appellant is not entitled 
to non-service-connected burial benefits on that basis.  
38 C.F.R. § 3.1600(b)(2).  

The appellant argues that the veteran was in compliance with 
the provisions of 38 U.S.C.A. § 1701 in that he was 
transferred to his own home from a VA hospital and continued 
to receive daily care (in the form of oxygen services), which 
was paid for by the VA.  She maintains that although he 
changed to a "non-Department facility," he continued to 
receive "hospital care" by the VA from December 10 until 
December [redacted], 1996, when he died at home.  In response, 
the Board notes that the regulations are very specific as to what 
is considered VA hospitalization for determining eligibility 
for burial benefits.  See 38 C.F.R. §3.1600(c). 
Although the evidence shows that there were follow-up 
appointments for the veteran at a VA facility, there is no 
evidence that he was readmitted to the hospital, admitted to 
a VA nursing home or was under VA domiciliary care.  The 
daily care in the form of oxygen services, and any type of 
home based health care is not considered VA hospitalization.  

As previously discussed, entitlement to VA non-service-
connected burial benefits has not been established.  The 
record does not reflect that the veteran was in receipt of 
pension or compensation at the time of his death, or that he 
had waived compensation or been discharged from service due 
to disability incurred in or aggravated in the line of duty, 
or that he was hospitalized in a VA facility at the time of 
his death, or that he died while being transported at VA 
expense in connection with examination, treatment, or care.  
The certificate of death indicates that the veteran died in 
his home.

The Board recognizes that the veteran performed honorable 
service during World War II and that the appellant believes 
that she is entitled to the benefits sought.  However, the 
law and regulations concerning burial benefits are very 
specific as to the requirements for entitlement.  After a 
thorough review of all the evidence under the pertinent law 
and regulations, the Board can only conclude that there is no 
provision that could possibly allow a grant of these benefits 
on the facts of this case.  Accordingly, the appeal is 
denied.



ORDER

Entitlement to non-service-connected burial benefits is 
denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

